Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Information Disclosure Statement
The information disclosure statement filed 1/21/21 has been considered.
Drawings
The drawings filed 10/8/20 are acceptable to the examiner.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 3 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 3, lines 2-3 sets forth “the automatic gain control circuit” which lacks antecedent basis.  Also, it’s not clear from this term what allows the gain to be “automatically” adjusted. 
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of 
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-6 are is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Freed et al. (US 2016/0029132 A1).
Re claim 1:  Freed et al. teaches a method of controlling a hearing aid circuit (figure 3), for hearing aid system (10) including a sliding bias circuit (provided within processor 170), wherein the method comprises the steps of:
receiving an audio input signal (audio from element (20), paragraph [0086]));
adjusting a gain of the input signal (abstract, paragraphs [0090, 0111-0112], dynamic gain adjustment); and
transmitting the gain-adjusted input signal to a sliding bias calculator (DSP used for sliding bias control that is response to changes in amplitude a gain adjusted signal), and a summing circuit (including circuitry DAC and modulator(figure 3), paragraphs [0115-0116]) use for combining signals,
wherein a level of the gain applied to the input signal is a function of an output of the sliding bias calculator (figure 6A, the amplitude of the input signal is a function of a sliding biased signal which has been determine by a SB algorithm in DSP, paragraphs [0111-0112]) .
Re claim 2:  the delaying the output of the sliding bias calculator satisfied by the look ahead delay that is applied for sliding biased control (figure 6B, paragraphs [0113-0114]
Re claim 3:  adding the delayed output of the sliding bias calculator to the output of the automatic gain control circuit to create an output which is gain-controlled and includes a bias component; satisfied by the use of the DAC and modulation circuit (figure 3) which used when a SB algorithm within DSP processor for providing sliding bias and gain (figure 6B, along with paragraphs [0112-0114]).
Re claim 4:  Freed et al. teaches a contact hearing system (10) including a sliding bias circuit (provided within processor 170), wherein the sliding bias circuit comprises:
an input (audio from element (20), paragraph [0086]));
an automatic gain control circuit connected to the input (abstract, paragraphs [0090, 0111-0112], dynamic gain adjustment);
a sliding bias calculator connected to the output of the automatic gain control
circuit (DSP used for sliding bias control that is response to changes in amplitude a gain adjusted signal); and
an output of the sliding bias calculator connected to a control input of the automatic gain control circuit the SB algorithm is connected to the shift in signal gain controlled by the circuitry in processor, paragraphs [0112-0114] such that the output of the automatic gain control circuit is a function of the output of the sliding bias calculator (figure 6A, the amplitude of the input signal is a function of a sliding biased signal which has been determine by a SB algorithm in DSP, paragraphs [0111-0112]).
Re claim 5:    the delay circuit connected to the output of the sliding bias calculator satisfied by circuitry used to implement the look ahead delay for sliding bias control (figure 6B, paragraphs [0113-0114, 0116].
Re clam 6:  having the summing circuit connected to an output of the delay circuit and the output of the automatic gain control circuit, wherein the output of the summing circuit is a gain-modulated audio signal including a bias component; is satisfied by the use of the DAC and modulation circuit (figure 3) which used when a SB algorithm within DSP processor provides sliding bias and gain control (figure 6B, along with paragraphs [0112-0116]).
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ANDREW SNIEZEK whose telephone number is (571)272-7563.  The examiner can normally be reached on Monday-Friday 7:00 AM-3:30 PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Steven Lim can be reached on 571-270-1210.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for 


/ANDREW L SNIEZEK/Primary Examiner, Art Unit 2688                                                                                                                                                                                                        



/A.L.S/Primary Examiner, Art Unit 2688                                                                                                                                                                                                        5/13/21